Citation Nr: 1703032	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  16-31 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to April 22, 2014, for the grant of special monthly pension (SMP).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Sopko, Counsel

INTRODUCTION

The Veteran had active duty from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO denied entitlement to SMP in administrative decisions of June 2012 and January 2013.  The Veteran did not appeal either decision, or submit new and material evidence within a year, and these administrative decisions are final.

2.  VA received the Veteran's application to reopen his claim on April 22, 2015.

3.  In a June 2015 rating decision, the RO granted SMP, effective April 22, 2015.

4.  In a November 2015 rating decision, the RO administratively changed the effective date of its grant to April 22, 2014, pursuant to 38 C.F.R. § 3.401.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 22, 2014 for the grant of SMP, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

Request for an earlier effective date is a downstream issue from the grant of the benefit sought.  Once a benefit is granted and a Notice of Disagreement is filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran and his son testified before the undersigned Veterans Law Judge (VLJ) in a November 2016 videoconference hearing.  During this hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officers' two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in this hearing related to the hearing officers' duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

VA has completed all necessary development.  


Earlier Effective Date 

The provisions for the determination of an effective date of an award of compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).  Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Pursuant to 38 C.F.R. § 20.302, a Notice of Disagreement must be filed within one year from the date that the agency of original jurisdiction mails notice of the determination to the claimant.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  See 38 C.F.R. § 20.302(a). If no Notice of Disagreement is filed within the time limit provided, the determination becomes final.  38 U.S.C.A. § 7105(c). 

Merits Analysis

The Veteran contends that VA should grant a date earlier than April 22, 2014, for the grant of SMP.  He argues that VA personnel misinformed him of how to account for his home healthcare expenses, which in turn caused him to be denied SMP as early as 2012.  

The RO denied SMP in administrative decisions of June 2012 and January 2013.  Both of these decisions include a section entitled, "What You Should Do If You Disagree With Our Decision."  This section states:


If you do not agree with our decision, you should write us and tell us why.  You have one year from the date of this letter to appeal the decision.  The enclosed VA Form 4107, "Your Rights to Appeal Our Decision," explains your right to appeal.  (Emphasis in original)

The Veteran did not appeal either decision, or submit new and material evidence within a year, so these administrative decisions became final.  The Board would like to express that it is extremely sympathetic toward the Veteran's claim and recognizes that the VA adjudication process may at times be complex and confusing.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In this case, the Board while it understands the argument advanced by the Veteran and his son, simply cannot find a legal basis for granting the benefit sought.  VA notified the Veteran twice of his appellate rights.  To the extent the Veteran believed VA erred - either procedurally or substantively - in adjudicating his claim, he could have appealed its decision.  He chose not to.

Accordingly, the June 2012 and January 2013 administrative decisions are final.  April 22, 2014, the date the RO assigned as the effective date for the grant of SMP is correct.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).  An earlier effective date is not warranted.


ORDER

An effective date prior to April 22, 2014, for the grant of SMP is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


